Webb, Judge.
Timothy Steven Gearin enumerates three alleged errors in his appeal from a conviction for armed robbery, for which he received a nine-year sentence. The only enumeration in support of which he gave any citation of authority or argument is that certain testimony was hearsay and inadmissible. Reference to the pages of the transcript specified by Gearin reveals, however, that evidence objected to did not recite a conversation, but rather what was done as the result of a conversation. The testimony was admissible for the purpose of illustrating the conduct of the officers. Code Ann. § 38-302; Daniel v. State, 118 Ga. App. 370, 372 (7) (163 SE2d 863) (1968); Neal v. State, 118 Ga. App. 407 (3) (164 SE2d 150) (1968); Jones v. State, 224 Ga. 283, 285 (3) (161 SE2d 302) (1968).
There is no merit in the other contentions, and the evidence supported the verdict.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.